Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are Allowed. 

Reason for Allowance

1.	 Terminal Disclaimer submitted on 05/23/2022 have been acknowledged and approval reviewed by the Examiner and therefore withdraws the Double Patent rejection on the current Office Action. 

2. 	The following is an examiner’s statement of reasons for allowance:

As per claim 1,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record : 
A method for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: receiving, at a computing device, sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three-dimensional model of the real-world objects positioned within a real-world environment; receiving model data defining virtual objects for display within a view of the real-world objects and the real-world environment; generating data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the model data, depth map data, and the image data; monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects of interest or the individual real-world objects of interest; and persistently storing data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects of interest or the individual real-world objects of interest for access by remote computing devices participating in multiple communication sessions.  

As per claim 9,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
A system for managing data associated with real-world objects and virtual objects displayed in a communication session comprising: one or more data processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to: receive, at the system, sensor data generated by a depth map sensor, the sensor data comprising depth map data defining a three-dimensional model of at least one real-world object within a real-world environment; receive model data defining virtual objects for display within a view of the real- world environment; generate data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the model data and the depth map data; monitor user interaction data of a plurality of users of the communication session from one or more input devices for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual real- world objects or the individual virtual objects; and persistently store data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by remote computing devices participating in multiple communication sessions. 



As per claim 16,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
A system for managing data associated with real-world objects and virtual objects displayed in a communication session, comprising: means for receiving sensor data generated by a depth map sensor and an image sensor, the sensor data comprising image data of real-world objects and depth map data defining a three- dimensional model of at least one real-world object positioned within a real-world environment; means for receiving model data defining virtual objects for display within a view of the real-world environment; means for generating data defining a plurality of agent instances, the individual agent instances having an associated database for individual virtual objects and individual real-world objects of interest that are identified by an analysis of the depth map data and the image data; means for monitoring communication data of a plurality of users of the communication session for identifying keywords, descriptions, or parameters to be stored within individual databases of the individual agent instance associated with the individual virtual objects or the individual real-world objects; and means for persistently storing data defining the keywords, descriptions, or parameters within the individual databases of the individual agent instances associated with the individual virtual objects or the individual real-world objects for access by remote computing devices participating in multiple communication sessions. 

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637